Title: To Thomas Jefferson from Charles Shnabell Shoenstein, 14 October 1808
From: Shoenstein, Charles Shnabell
To: Jefferson, Thomas


                  
                     Sir,
                     Georgetown 14th. October. 1808.
                  
                  My ignorance is to be excused, if I do not apply once more to a Character proper.
                  He that sees objects of any decription with greater natural talents, then his contemporaris, & presumes to diseminate his superior knowledge by the unreserved publication of his opinions, sets himself up as a mark for the shafts of envy & resentment.—This has really been the case with several of my humble memorials, which I design’d as instruments to easy my critical circumstances
                  My poor genius makes an other attempt of this kind, as only concerning (as I do believe) the American States, at a future period in general.
                  Them that attack us, will find very little interests in their designs, so long the Union is perfect & permament.
                  So sure the word Constitution contains twelve letters,—so sure & certain is it, that the Seal of any State, with the different Seals of the County’s thereof, are nessessarily connected, (like a Watch Spring) to make this machine permament & correct.
                  And to survey the Constitution of the United States at one view, are not all the State Seals, under the Authority of the great seal of the United States? Therefore should all orderly Societys, & institutions defend this constitution.—Those are the Mother or Nurse, of a variety of Familys,—who wish to secure to their offsprings certain advantages or propertys in future times, by & with the authority of goverment & the power of the Law.—If this my doctrine is just,—why must I silently set in a corner,—& be mook’d & despised, as a Rare shew to the people, in obscurity & poverty, & as a Stranger to them I know.
                  I love this Country, I would wish to be true & constant to it, but I am dispis’d, & prosecuted for ever.
                  I write like a Boy, & I am really in want of proper instruction, from Patrons & Friends.
                  The Constitution is arriv’d under your administration, to a perfection astonishing,—may it continue to be so, for the best of generations to come.
                  But I pray you to grant me some alteration in my circumstances, by your interest, & power,—& raise me out of this gulph of distracted vulgarissm,—I promise to obey—& do all I can, which concience and Reason may demand.—
                  The method I Shall entirly leave to your judgement, & pleasure.—I have the honor to be
                  Sir, Your most obidient & humble Servant
                  
                     Charles Shnabell Shoenstein.— 
                  
               